DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 6/7/2022. Claims 2 and 4-5 were cancelled and claim 22 was added.  Claims 1, 3, 6-22 are now pending in the application. Claims 12-21 were previously withdrawn due to a restriction requirement. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the term “characteristic dimension” seems to be relating to the diameter, per the instant specification para [0039]. It is suggested that “characteristic diameter” be amended to recite “diameter”.  Appropriate correction is required. 
	New claim 22 is objected to because of the following informalities: the word “pendent” is misspelled. The correct spelling is “pendant”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1, 3, 6-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 3, 6-11 and 22 recite the language “A highly crosslinked polymer particulate” in line 1. However, the term “highly” fails to particularly point out and distinctly claim the subject matter, because the term “highly” has not been defined in the specification. There is some guidance in the instant specification regarding the term “highly”, such as paragraph [0030], wherein it states “The plurality of polyethylene polymer chains may be highly crosslinked via the plurality of chemical crosslinks. The plurality of polyethylene polymer chains may have and/or define any suitable degree of crosslinking, or average degree of crosslinking. Examples of the average degree of crosslinking include at least 0.01%, at least 0.1%, at least 1%, at least 2%, at10 least 3%, at least 4%, at least 5%, at least 6%, at least 8%, at least 10%, at least 12%, at least 14%, at least 16%, at least 18%, at least 20%, at least 25%, at least 30%, at least 35%, at least 40%, at least 45%, and/or at least 50%. In some examples, the highly crosslinked polymeric material within a given crosslinked polymer granule may be so highly crosslinked that the given crosslinked polymer granule may be defined by, at least substantially entirely by, or even entirely by a single polymeric molecule.” However, the term “may be” is considered optional language, and as such, does not particularly point out and distinctly claim the subject matter. The claim is indefinite and is thereby rejected. 
Claim Analysis
5.	Summary of Claim 1:
A highly crosslinked polymer particulate, comprising:

a plurality of crosslinked polymer granules, each containing: 5

(i) a highly crosslinked polymeric material that includes:

   (a) a plurality of polyethylene polymer chains; and 

   (b) a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains; and 

(ii) a property-modifying filler configured to modify at least a density of the plurality of crosslinked polymer granules such that the density is at least 0.95 grams per cubic centimeter and an most 2.0 grams per cubic centimeter; 

wherein a characteristic dimension of each crosslinked polymer granule of the plurality of 15crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters.

 
Claim Rejections - 35 USC § 102/103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Militaru (US PG Pub 2004/0071416 A1).
	Regarding claims 1, 3, 6-10, Militaru teaches a cross-linked polyethylene having a filler therein (Abstract), wherein the polyethylene is crosslinked (claim 4) and wherein the crosslinkable body of the polyethylene included an activatable cross linking agent therein thereby reading on the (i)(a) and (b) as required by the instant claim, wherein the ethylene polymer includes a filler in an amount of from 10-30 wt% and wherein the ethylene polymer has a specific density in the general range of 0.90-0.99 grams/cc [0014] thereby reading on the claimed range of at least 0.95 and at most 2 grams/cc and thereby reading on the (ii) as required by the instant claim.
Militaru does not particularly teach the chemical crosslinks covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains. Militaru is further silent on a characteristic dimension. Regarding claims 6-10, Militaru is further silent on the density of each polymer granule and the equality or distribution of the density of these granules.
However, the covalent bonding between the polymer chains of the polyethylene, the characteristic dimension and the density distribution of the granules are a function of the polymer, the filler and the method of forming the crosslinked polymer particulate. Militaru teaches the same polyethylene and filler as required by the instant claim as set forth in the rejection above. Militaru teach the same method of forming the crosslinked particulate, wherein the crosslinking agent is a peroxide ([0016]) which is the same crosslinking agent used in the instant application. Therefore, the covalent bonding between the chemical crosslinks of the polyethylene polymer chain, the characteristic dimension and the density distribution of the polymer granules of Langhor et al. will be the same covalent bonding as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 11, Militaru teaches glass fibers ([0011]).
	
Claim Rejections - 35 USC § 103
8.	Claim 22 is rejected under 35 U.S.C. 103 as obvious over Militaru (US PG Pub 2004/0071416 A1) in view of Golander et al. (US Patent 4,840,851).
	Regarding claim 22, Militaru teaches the crosslinked polymer particulate of claim 1. 
	Militaru does not particularly teach the polyethylene polymer chain comprises a pendant group.
	Golander et al. teach surface coated articles comprising a polyethylene coating consisting of polyethylene oxide chains wherein each chain has a pendant from the subststate that has been crosslinked (claim 1). Golander et al. offer the motivation of using polyethylene with a pendant group for crosslinking due to its ability to form a manufactured article with a unique structure of densely packed chains pendant from the substrate to firmly anchor the coating to the substrate (col. 1 line 60 – col. 2 line 10). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the pendant group of Golander et al. in the crosslinked polymer particulate of Militaru, thereby arriving at the claimed invention.
Response to Arguments
9.	Applicant’s arguments, see p. 1-4, filed 6/7/2022, with respect to the rejections of claims 1-11  under 102/103 and 103 in view of have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made in view of Militaru.
	Regarding the 112 rejections over the term “highly crosslinked”, Applicant’s arguments are not found to be persuasive. Applicant states that paragraph [0082] of the instant invention defines the term “highly”. However, the paragraph does not give a definition to determine the metes and bounds of the term “highly”. As such, the rejection is maintained for the reasons as set forth above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763